DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, Sub-species AA, BA and CA (  Figures 1, 2, 10A and 10B; Claims 1-4, 10, 11, 15) in the reply filed on  is acknowledged.
Claim 5-9 and 12-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Sub-Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/20/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a wiring area” of Claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(A1) as being anticipated by Baldridge et al. (US 2014/0209945 A1).
Regarding Claim 1, Baldrige (Fig. 7) discloses a bi-directional optical module, comprising: 
a substrate (26 or 26, 28, 30); 
at least one first light-emitting diode (LED) (20 left), disposed on a surface of the substrate (26/26, 28, 30), wherein the first LED has a first reflection surface (20 left bottom) and a first light-outlet surface (20 left top surface) that are opposite to each other, and the first light-outlet surface is away from the substrate relative to the first reflection surface (top emitting); and 
at least one second LED (20 right), disposed on the surface of the substrate (26/ 26, 28, 30), wherein the second LED (20 right) has a second reflection surface (top ) and a second light-outlet surface (bottom) that are opposite to each other, and the second light-outlet surface (bottom) is close to the substrate (26) relative to the second reflection surface (top), wherein 
the substrate has at least one light-transparent area (area outside of first and second LEDs) that is not occupied by the first LED (20 left) and the second LED (20 right).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldridge et al. (US 2014/0209945 A1) in view of Tomoda (US 2010/0148202 A1).
Regarding Claim 2, Baldrige (Fig. 7) discloses the bi-directional optical module according to claim 1, wherein the first LED comprises: 
a first electrode structure (20 left electrode 12), disposed on the first light-outlet surface (20 left top surface) of the first LED (20left), wherein there is a first electrode contact area (area around electrode 12) between the first electrode structure  (20 left electrode 12) and the first light-outlet surface (20 left top surface) of the first LED; and 
a second electrode structure (20 left electrode 22), disposed on the first reflection surface of the first LED (20 left bottom surface), wherein there is a second electrode contact area (area contacting 22) between the second electrode structure 20 left electrode 22) and the first reflection surface (20 left bottom surface) of the first LED (Fig. 7). 
Baldrige does not explicitly disclose a sum of the first electrode contact area and the second electrode contact area is less than an area of the first light-outlet surface of the first LED. 
Tomoda (Fig. 1C) discloses a first electrode structure (41) disposed on a first light-outlet surface (surface of 21) of a first LED (1), wherein there is a first electrode contact area (area under 41) between the first electrode structure  (41) and the first light-outlet surface (surface of 21) of the first LED; and 
a second electrode structure (32), disposed on the first reflection surface of the first LED (reflective surface of 32), wherein there is a second electrode contact area (area of 32 contacting 30) between the second electrode structure (32) and the first reflection surface (reflective surface of 32 not in contact with 30) of the first LED, a sum of the first electrode contact area (area contacting electrode 41)  and the second electrode contact area (area of 32 contacting 30) is less than an area of the first light-outlet surface of the first LED (surface of 21). (Fig. 1C). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the bi-directional optical module in Baldrige in view of Tomoda such that a sum of the first electrode contact area and the second electrode contact area is less than an area of the first light-outlet surface of the first LED in order to increase optical output of the semiconductor light-emitting device [0061]


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldridge et al. (US 2014/0209945 A1) in view of Ito et al. (US 2016/0190393 A1).
Regarding Claim 3,  Baldrige (Fig. 7) discloses the bi-directional optical module according to claim 1, wherein at least one of the second LEDs comprises: 
a third electrode structure (20 right, electrode 22), disposed on the second reflection surface (20 right top surface)  of the second LED (20 right), wherein there is a third electrode contact area (area around 22) between the third electrode structure and the second reflection surface of the second LED (See Fig. 7); and 
a fourth electrode structure (20 right electrode 12), disposed on the second reflection surface ( of the second LED (20 right), wherein there is a fourth electrode contact area (area around 12) between the fourth electrode structure (20 right electrode 12) and the second reflection surface of the second LED, wherein 
Baldrige does not expliclty disclose Baldrige a sum of the third electrode contact area and the fourth electrode contact area is essentially equal to an area of the second reflection surface of the second LED.
Ito (Fig. 7) discloses at least one of LED comprises: a third electrode structure (50, second electrode layer, silver), disposed on a second reflection surface (top of 22 “ second p-side layer”)  of an LED (110), wherein there is a third electrode contact area (area under 50) between the third electrode structure (50) and the second reflection surface (top of 22 “ second p-side layer”) of the LED (110See Fig. 7); and 
a fourth electrode structure (40), disposed on the second reflection surface (top of 22 “ second p-side layer”) the LED (110), wherein there is a fourth electrode contact area (area under 40) between the fourth electrode structure (40) and the second reflection surface of the second LED (top of 22 “ second p-side layer”) , wherein 
a sum of the third electrode contact area (area under and around 40) and the fourth electrode contact area (area under 50) is essentially equal to an area of the second reflection surface (area under 50 in addition to area under and around 40 is essentially equal to entire reflective surface of LED 110) of the second LED (Fig. 7).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the bi-directional optical module in Baldrige in view of Ito such that a sum of the first electrode contact area and the second electrode contact area is less than an area of the first light-outlet surface of the first LED in order have a high reflectance electrodes to increase the light extraction efficiency increase the light extraction efficiency [0003]. 

Claim 4, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldridge et al. (US 2014/0209945 A1) in view of Lee et al. (US 2014/0077725 A1).
Regarding Claim 4,  Baldrige (Fig. 7) discloses the bi-directional optical module according to claim 1, wherein 
Baldridge does not explicitly discloses the at least one first LED is arranged in a row in a direction, the at least one second LED is arranged in another row in the direction, the row of the at least one first LED and the row of the at least one second LED is arranged side by side, and are separated by the light-transparent area.
Lee (Fig. 1-3) discloses at least one first LED (LED in TEP) is arranged in a row in a direction (See TEP row in Fig. 2), the at least one second LED (LED in BEP) is  arranged in another row (See BEP row in Fig. 2) in the direction, the row of the at least one first LED (TEP row in Fig. 2) and the row of the at least one second LED (BEP row in Fig. 2)  is arranged side by side, and are separated by a light-transparent area (a common transparent area CTA ) [0063].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the bi-directional optical module in Baldrige in view of Lee such that the at least one first LED is arranged in a row in a direction, the at least one second LED is arranged in another row in the direction, the row of the at least one first LED and the row of the at least one second LED is arranged side by side, and are separated by the light-transparent area in order  to enable the top emission pixel TEP and bottom emission pixel BEP to have sufficient transparency and to increase the transmittance of external light. [0064, 0065]



Regarding Claim 10, Baldrige (Fig. 7) discloses a transparent display apparatus, comprising:  the bi-directional optical module according to claim 1.
Baldrige does not explicitly disclose at least one pixel circuit, electrically coupled to the first light-emitting diode (LED) of the bi-directional optical module, wherein the pixel circuit comprises: a first switch transistor, wherein the first switch transistor has a first gate electrode; and at least one second switch transistor, electrically coupled to the second LED of the bi-directional optical module, wherein the second switch transistor comprises a second gate electrode, and the second gate electrode of the second switch transistor and the first gate electrode of the first switch transistor are electrically coupled to a same control signal source. 
Lee (Fig. 1 and 4) discloses at least one pixel circuit (Fig. 1, 4), electrically coupled to a first light-emitting diode (LED) (TEA) of a bi-directional optical module (TEA BEA), wherein the pixel circuit comprises: 
a first switch transistor (ST TEA), wherein the first switch transistor (ST TEA) has a first gate electrode “(The switching transistor ST of each top emission pixel TEP includes a gate electrode [0055]); and 
at least one second switch transistor (ST BEA), electrically coupled to the second LED (BEA) of the bi-directional optical module, wherein 
the second switch transistor (ST BEA) comprises a second gate electrode [“the switching transistor ST of each bottom emission pixel BEP includes a gate electrode” 0055], and the second gate electrode  of the second switch transistor and the first gate electrode of the first switch transistor are electrically coupled to a same control signal source (“a timing controller 160 for controlling the scan driver 164 and data driver 162” See SL1 and SL2 connected to scan driver 164 and timing controlled 164) [0049, 0050, 0055].
The Examiner notes that timing controller 164 or scan driver can be interpreted under broadest reasonable interpretation as control signal source.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the bi-directional optical module in Baldrige in view of Lee such that at least one pixel circuit, electrically coupled to the first light-emitting diode (LED) of the bi-directional optical module, wherein the pixel circuit comprises: a first switch transistor, wherein the first switch transistor has a first gate electrode; and at least one second switch transistor, electrically coupled to the second LED of the bi-directional optical module, wherein the second switch transistor comprises a second gate electrode, and the second gate electrode of the second switch transistor and the first gate electrode of the first switch transistor are electrically coupled to a same control signal source in order to drive electroluminescent display device with double-sided light emission [0009] and rendering images on opposite sides of the organic electroluminescent display panel [0020]




Regarding Claim 11, Baldrige in view of Lee discloses the transparent display apparatus according to claim 10,
wherein 
a perpendicular projection of the pixel circuit (ST TEA, ST BEA Lee), onto the substrate (101 Lee) of the bi-directional optical module is separated from the light-transparent area (CIA Lee) of the bi-directional optical module (See Fig. 3 Lee).


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldridge et al. (US 2014/0209945 A1) in view of Lee et al. (US 2014/0077725 A1) and further in view of Yamazaki (US 2005/0151830 A1).

    PNG
    media_image1.png
    347
    529
    media_image1.png
    Greyscale

Regarding Claim 15, Baldrige in view of Lee discloses the transparent display apparatus according to claim 10, wherein 
Baldrige in view of Lee does not explicitly disclose the substrate comprises a central area, a peripheral area, and a wiring area, the peripheral area surrounds the central area, and the peripheral area is located between the central area and the wiring area, wherein two electrodes of the second LED are respectively electrically coupled to the second switch transistor and a potential voltage supply source, and the second switch transistor is located within the wiring area.
Yamazaki (Fig. 1B, 2B) discloses a substrate (33) comprises a central area (central area including light emitting elements 11 and 12, See annotated Fig. 1B), a peripheral area (area including source drivers 15, 16 and gate drivers 27, 28 in Fig. 1B around Central area), and a wiring area (area including transistors 17, 19, 18, 20 and source line Sa and gate lines Bg), the peripheral area (area including source drivers 15, 16 and gate drivers 27, 28 in Fig. 1B around Central area) surrounds the central area (central area including light emitting elements 11 and 12, See annotated Fig. 1B), and the peripheral area is located between the central area and the wiring area (See annotated Fig. 1B), wherein two electrodes of a second LED (13) are respectively electrically coupled to a second switch transistor (20) and a potential voltage supply source (31 power supply), and the second switch transistor (20) is located within the wiring area (wiring area in annotated Fig. 1B).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the bi-directional optical module in Baldrige in view of Lee and Yamazaki such that the substrate comprises a central area, a peripheral area, and a wiring area, the peripheral area surrounds the central area, and the peripheral area is located between the central area and the wiring area, wherein two electrodes of the second LED are respectively electrically coupled to the second switch transistor and a potential voltage supply source, and the second switch transistor is located within the wiring area in order to downsize capacity of the module compared with the case in which two panels are used to equip each of the opposite sides with a display region [0017] and have pixels with advantage in terms of layout, and achieve enhancement of an aperture ratio [0033]



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891 

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891